127 Ga. App. 638 (1972)
194 S.E.2d 582
MASSEY
v.
THE STATE.
47495.
Court of Appeals of Georgia.
Argued September 7, 1972.
Decided November 28, 1972.
*639 Carl P. Savage, Jr., for appellant.
Walter S. Chew, Jr., Solicitor pro tem, for appellee.
STOLZ, Judge.
Defendant was charged with the offense of driving under the influence. On the day before the trial, defendant's counsel requested that a court reporter be present to make a record of the trial. None was available. When the case was called for trial, defendant's counsel made a motion for continuance on the ground that no court reporter was present to report the case. The trial court overruled defendant's motion. The case proceeded to the trial and resulted in defendant's conviction of the offense charged. Held:
"In all cases, civil or criminal, any party may as a matter of right have the case reported at his own expense." (Emphasis supplied.) Code Ann. § 6-805 (j) (Ga. L. 1965, pp. 18, 24). Further, it is the duty of the judge to appoint a court reporter and it is the duty of the court reporter to attend all sessions of the court. Code § 24-3102 (Ga. L. 1876, p. 133; 1894, p. 53 1914, p. 59). For the foregoing reasons, the trial judge erred in overruling defendant's motion for continuance and the case must be reversed.
Judgment reversed. Bell, C. J., and Evans, J., concur.